VOLLACK, Justice,
dissenting:
The majority concludes that in the absence of exigent circumstances the police were not justified in entering the Tire King without a warrant and seizing three bindles *1072of cocaine and a baggie of marijuana. In doing so, it extends the exigent circumstances exception developed in People v. Boorem, 184 Colo. 233, 519 P.2d 939 (1974), to business premises without discussing whether persons enjoy the same reasonable expectation of privacy at work as they do at home. I believe that the prosecution has carried its heavy burden of demonstrating exigent circumstances under the Boorem test, and conclude from the additional consideration of reduced expectation of privacy attending a business premises that the trial court erred in suppressing the cocaine and marijuana. Accordingly, I dissent.
I.
A.
Reasonable expectations of privacy are especially strong in a home. Michigan v. Clifford, 464 U.S. 287, 296-97, 104 S.Ct. 641, 648-49, 78 L.Ed.2d 477 (1984) (plurality opinion); Payton v. New York, 445 U.S. 573, 589-90, 100 S.Ct. 1371, 1381-82, 63 L.Ed.2d 639 (1980); United States v. United States District Court, 407 U.S. 297, 313, 92 S.Ct. 2125, 2134, 32 L.Ed.2d 752 (1972); People v. Jansen, 713 P.2d 907, 911 (Colo. 1986); People v. Bustam, 641 P.2d 968, 972 (Colo.1982). Because protection of the home lies at the very heart of the fourth amendment, nonconsensual entry of private residences by the police is permitted only when the prosecution establishes both probable cause to search and exigent circumstances to justify the unauthorized entry. Jansen, 713 P.2d at 911; People v. Turner, 660 P.2d 1284, 1287 (Colo.1983); see also Payton, 445 U.S. at 589, 100 S.Ct. at 1381 (reasonable expectation of privacy is most clearly defined by the physical dimensions of person’s home); United States v. Ladson, 774 F.2d 436 (11th Cir.1985).
While business premises are protected by the fourth amendment, a business, by its special nature and voluntary existence, may open itself to intrusions that would not be permissible in a purely private context. G.M. Leasing Corp. v. United States, 429 U.S. 338, 353, 97 S.Ct. 619, 629, 50 L.Ed.2d 530 (1977). The relevant question in the context of an entry into the home or business is the individual’s expectation of privacy. United States v. Driver, 776 F.2d 807, 809 (9th Cir.1985). “What a person knowingly exposes to the public, even in his own house or office, is not a subject of Fourth Amendment protection.” Katz v. United States, 389 U.S. 347, 351, 88 S.Ct. 507, 511, 19 L.Ed.2d 576 (1967).
Thus, the Ninth Circuit permitted a war-rantless search of business premises during business hours without regard to presence of exigent circumstances, see United States v. Blalock, 578 F.2d 245, 247 (9th Cir.1978), but found no exigent circumstances present in the nonconsensual search after business hours of a private office on the second floor of a warehouse that was “not in an area exposed or visible to the public, but in an area of the warehouse with a reasonable expectation of privacy.” Driver, 776 F.2d at 810. In United States v, Ponce, 488 F.Supp. 226 (S.D.N.Y. 1980) (decided after Payton), the district court found exigent circumstances present in the nonconsensual arrest on business premises in part because of the likelihood of removal or destruction of stolen merchandise and in part because of the diminished expectation of privacy a person may reasonably hold in a business premises. See also Mowrer v. State, 447 N.E.2d 1129, 1132 (Ind.App.1983); People v. Castillo, 106 Misc.2d 949, 951-52, 436 N.Y.S.2d 699, 701 (1981).
While I do not believe that the presence of exigent circumstances turns solely on the character of the premises to be searched, the fact that the Tire King was a business property is one factor to consider in the totality of circumstances surrounding the reasonableness of the entry in this case.
B.
The majority concluded and I agree that there was probable cause for the arrest of the defendant at the Tire King. The question that remains, however, is whether there were exigent circumstances in addition to probable cause to justify the war-rantless entry by the police. Bustam, 641 *1073P.2d at 972; Payton, 445 U.S. at 590, 100 S.Ct. at 1382; People v. Williams, 200 Colo. 187, 191, 613 P.2d 879, 882 (1980). In my view, the district court erred in concluding that exigent circumstances were not present.
The district court correctly noted that the threat of immediate removal or destruction of evidence is an exigent circumstance justifying a warrantless search. See United States v. Santana, 427 U.S. 38, 42, 96 S.Ct. 2406, 2409, 49 L.Ed.2d 300 (1976); People v. Garcia, 752 P.2d 570, 581 (Colo.1988); People v. Turner, 660 P.2d 1284, 1287 (Colo.1983); People v. Gomez, 632 P.2d 586, 592 (Colo.1981); McCall v. People, 623 P.2d 397, 402 (Colo.1981). In order to rely on the threat of immediate removal or destruction of evidence to justify a warrant-less search, the police must have “an artic-ulable basis” to justify such a belief. Garda, 752 P.2d at 581. The district court also properly stated the standard for demonstrating an articulable basis to believe evidence is about to be removed or destroyed. “The question is whether there is a real or substantial likelihood that the contraband or known evidence on the premises might be removed or destroyed before a warrant could be obtained.” Turner, 660 P.2d at 1288.
The district court did not rely on the factors described in the Boorem test to determine whether exigent circumstances were present to justify a warrantless search. Instead, it stated that the only evidence to support such a claim “is that there were people coming and going from the [Tire King] who presumably were trafficking in drugs,” which it concluded was not a sufficient demonstration of an emergency to justify an immediate entry without a warrant.
A proper weighing of the factors in the Boorem test leads me to conclude that exigent circumstances were present in this case. The Boorem test includes the following factors:
(1) the degree of urgency involved and the amount of time necessary to obtain a warrant; (2) reasonable belief that the contraband is about to be removed; (3) the possibility of danger to police officers guarding the site of the contraband while a search warrant is sought; (4) information indicating the possessors of the contraband are aware that the police are on their trail; and (5) the ready destructibility of the contraband and the knowledge “that efforts to dispose of narcotics and to escape are characteristic behavior of persons engaged in the narcotics traffic.”
Boorem, 184 Colo, at 237, 519 P.2d at 941 (quoting United States v. Rubin, 474 F.2d 262 (3rd Cir.1973).
First, the degree of urgency involved and the amount of time necessary to obtain a warrant favor a finding of exigent circumstances. Officer Ruggieri testified that he believed that it would take a few hours to secure a search warrant, and that in such time the defendant, his business partner, and the others would have left the Tire King. That it actually took Officer Ruggi-eri more than three hours to obtain a search warrant and return to the Tire King confirms the reasonableness of that belief. Second, the belief that the contraband was about to be removed was reasonable and favors a finding of exigent circumstances. From his experience as a drug enforcement officer, Ruggieri recognized that four times in twenty-five minutes, drug transactions were taking place that depleted the supply of drugs at the Tire King. The police had no knowledge of the size of the defendant’s drug supply at the Tire King and thus could not know whether the supply on the premises would be wholly depleted or barely affected in the time it would take to secure a warrant. The third and fourth factors admittedly disfavor a finding of exigent circumstances. Nothing indicates that the police were in danger while guarding the Tire King site or that the possessors of the contraband were aware that the police were on their trail. The ready destructibility of cocaine and marijuana, however, favors a finding of exigent circumstances.
c.
The best solution to the problem of defining a workable but fair warrantless entry *1074standard may be to distinguish the truly “planned arrest” from the arrest made in the course of an ongoing investigation in the field. W. LaFave, Search and Seizure: A Treatise on the Fourth Amendment § 6.1(f), at 600 (1987). A “planned” arrest is made after a criminal investigation has been fully completed at another location and the police make a deliberate decision to go to the arrestee’s home or some other premises where he is believed to be in order to take him into custody. Courts should be reluctant to accept police claims of exigent circumstances in these situations because whatever exigencies arose after the police decided to go to the certain location were foreseeable at a time when a warrant could have been obtained. Id. at 601. On the other hand, when the occasion for arrest arises while the police are already out in the field investigating the conduct which is the basis for the arrest,
there should be a far greater reluctance to fault the police for not having an arrest warrant. Here, the presumption should be in favor of a warrantless arrest rather than against it, as the probabilities are high that it is not feasible for the police to delay the arrest while one of their number leaves the area, finds a magistrate and obtains a warrant, and then returns with it.
Id. at 601-02. Such an analysis in my view should be considered in the totality of circumstances surrounding the entry in this case.
II.
As we noted in Boorem, “emergency circumstances will vary from case to case, and the inherent necessities of the situation at the time must be scrutinized.” 184 Colo, at 237, 519 P.2d at 941 (quoting United States v. Rubin, 474 F.2d 262 (3rd Cir. 1973)); see also Osabutey v. Welch, 857 F.2d 220, 224 (4th Cir.1988). In this case, the balance of factors weighs in favor of exigent circumstances justifying the non-consensual entry of the Tire King by the police without a warrant but with probable cause. . By considering the diminished expectation of privacy attending business premises, the degree of urgency involved and the time necessary to procure a warrant, the reasonable belief that the contraband was about to be removed, the ready destructibility of the contraband, and the fact that this was not a “planned” arrest but one that arose in the field, I would conclude that exigent circumstances were present. Because in my view there were exigent circumstances coupled with probable cause to arrest, the police were justified in entering the Tire King. The seizure of three bindles of cocaine in the defendant’s jacket pocket would then be justified as a search incident to a lawful arrest, and the seizure of a baggie of marijuana would be justified under the plain view exception to the warrant requirement.
As a final factor which neither the district court nor the majority noted, I would consider that the police did not search the premises once they entered the Tire King, but simply looked around the back bays of the garage to be sure no one was hiding. Once the police secured the premises, they released the persons in the Tire King other than the defendant and waited for Officer Ruggieri to return with a search warrant. Given the limited intrusion by the police, I would conclude that the police conduct was reasonable under the circumstances.
Police need not stand idly by waiting for a warrant to arrive while evidence of crime is removed or destroyed. United States v. Evans, 629 F.Supp. 1544, 1551 (D.Conn. 1986); see also United States v. Vasquez, 638 F.2d 507, 529-32 (2nd Cir.1980); United States v. Rubin, 474 F.2d 262, 268 (3rd Cir.1973). The facts demonstrate a real or substantial likelihood that the contraband on the premises might be removed before a warrant could be obtained. The exigent circumstances exception to the warrant requirement therefore applies, and the district court should not have suppressed the cocaine and marijuana. I would reverse the order of the district court.
I am authorized to say that Justice RO-VIRA joins in this dissent.